Title: Thomas Jefferson to Littleton W. Tazewell, 13 July 1810
From: Jefferson, Thomas
To: Tazewell, Littleton W.


            
              Sir
               
                     Monticello 
                     July 13. 10.
            
              Your favor of the 3d inst. is duly recieved, and I agree to settle up the principal & interest now due to mr Welsh, and give a new bond for the whole in exchange for the former.
			 
			 
			 the bonds were given in the
			 order
			 stated on the next leaf as agreed with mr Wickham, & I have settled the paiments by applying the first to the first bond until it was paid off, then to the 2d in like manner & so on. this is the way in which Hanson & his successor Kenan settled our bonds in mr Wayles’s great debt to Farrell & Jones, & in which James Lyle settled bonds of mine to Kippen & co. and I believe it to be correct according to general practice & reason. it makes the amount of principal and interest calculated to the 20th inst. £684–6–3. something different from yours. for this sum I now inclose you a new bond to mr Welsh, for which, if satisfactory, you will be so good as to return me my four former bonds. I have not changed the debt, because it stands in my accounts with the co-heirs as a debt of the
			 estate to mr Welsh, and will be less likely to be misunderstood at any future & final settlement between us & our representatives, which has not yet taken place & may not during my day.
			 the
			 paiment of £36. by mr Eppes on my account was right, being ⅓ of a sum he collected for the estate and applied in this way by agreement. I had no note of the exact amount, & therefore had not entered it.
			 Accept the assurances of my great esteem & respect
            
              Th:
              Jefferson
          